DETAILED ACTION
Applicant's submission filed on 10 Feb. 2021 has been entered.
 	Claims 1, 6, 9-11, 13, 15, 16, 29-31, 40 and 43-45 are currently pending.  Claims 10 and 29 are withdrawn as being drawn to a nonelected species.  Claims 1, 6, 9, 11, 13, 15, 16, 30, 31, 40 and 43-45 are considered here.

Withdrawn Rejections
	The rejection of claim 45 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Zeitlin optionally in view of Gilmore, further in view of US Pat. No. 7,582,477 to Han et al. is withdrawn in view of the amendments to the claim in the Response of 10 Feb. 2021.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 1, 6, 9, 11, 13, 15, 16, 30, 31, 40, 43 and 44 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by (for claims 1, 6, 9, 11, 13, 15, 30, 31, 40, 43 and 44) and/or, in the alternative (for claims 16, 43 and 44), under pre-AIA  35 U.S.C. 103(a) as obvious over US Patent Pub. 20100047213 to Zeitlin, as evidenced by USP Monograph for Dextran 1, and as further evidenced by and optionally in view of (in the case of claims 43-44), Gilmore et al., Experimental hematology 28.11 (2000): 1297-1305.
Zeitlin discloses a method of cryopreserving a sample, comprising: i) bringing a sample to be cryopreserved into contact with a cryoprotecting agent/solution to obtain a cryopreservation composition, and ii) reducing the temperature of the cryopreservation composition, wherein the sample can comprise mammalian (e.g., human) stem cells, such as hematopoietic stem cells or mesenchymal stem cells, and the cryoprotecting agent/solution can comprise dextran-1 (weight average molecular weight of about 1 kDa (cf. Spec., p. 11, lines 10-13)) and optionally human serum albumin (entire document, including ¶ [0004]-[0013]; [0019]-[0027]; [0083]-[0137]; [0199]; [0286]).  The cryoprotecting agent can comprise between 1-10% Dextran-1 (e.g., 8%) ([0005]-[0016]).  The instant specification indicates that Dextran-1 comprises isomaltooligosaccharides (IMO) (cf., Spec., p. 11, lines 10-21; p. 24, lines 3-8; p. 26, lines 6-10).  The cryoprotecting agent and/or the cryopreservation composition can further optionally comprise DMSO as an additional cryoprotectant, e.g., at a concentration of about 1%, 2% or 3% ([0011]; [0024]; [0091]).
With respect to the recitation in the preamble of claim 1 of a “method of protecting a sample from freezing damage”, Zeitlin discloses cryopreserving a sample using the same steps 
With respect to the recitation in claim 1 that “the sample retains a post-thaw proliferation rate of at least 90% relative to a post-thaw proliferation rate of the sample cryopreserved with a cryopreservation composition comprising 10% DMSO”, the instant specification indicates that such “proliferative rate” can be measured using the MTT assay (Spec., [0044]) and that a cryopreservation composition comprising MSCs in 8% Dextran-1 has a proliferative rate as measured by MTT assay of about 90% relative to MSCs in 10% DMSO (Spec., Example 9 and Fig. 8).  Zeitlin discloses the same composition as in Example 9 of the instant specification (MSCs in 8% Dextran-1; Zeitlin, [0005]-[0006], [0027]-[0029]), and such composition would inherently have the same properties including proliferative rate as measured by MTT assay as shown in Fig. 8 of the instant specification (i.e. about 90% relative to a 10% DMSO sample).  
With respect to the recitation in claim 1 that the cryopreservation composition is “substantially free of DMSO”, Zeitlin discloses cryopreservation compositions that are free of DMSO (wherein DMSO is optional).  The instant specification discloses that the term “substantially free of DMSO” means less than 0.01 w/w % (Spec., p. 12, lines 6-7).  To the extent that Applicant might argue that the claimed composition differs from that of Zeitlin by including 
With respect to claims 6, 9 and 11, the USP Monograph for Dextran-1 evidences that Dextran-1 has a Mw of between 850 and 1150, and that the fraction of Dextran-1 with fewer than 3 units of glucose is less than 15% and the fraction with more than 9 units of glucose is less than 20% (which would give a polydispersity of between 1-5) (USP Monograph, p. 3, last para.).
With respect to claim 16, Zeitlin teaches that the method can be carried out so as to produce a cryopreservation composition (comprising cells and cryoprotectant) having up to 10% dextran (e.g., Zeitlin, [0013]), and it would have been obvious to one of ordinary skill that the cryoprotecting agent could comprise any percentage of dextran sufficient to give the desired final concentration upon combination with the sample (including concentrations between 30-70% dextran). 
With respect to claims 43 and 44 (wherein the sample is peripheral blood derived hematopoietic stem cells and said cells are CD34-positive), it is noted that a generic disclosure anticipates a claimed species where a person of skill in the art would “at once envisage” the claimed species when reading the generic disclosure (see MPEP 2131.02).  Zeitlin discloses that the sample being cryopreserved can be “stem cells” generally including “adult stem cells” (Zeitlin, [0029], [0122], [0137]).  As evidenced by, e.g., Gilmore, peripheral blood derived hematopoietic stem cells (HSCs) (including CD34+ cells) are well known in the art as stem cells that are therapeutically useful for the same general purposes as the placental/umbilical cord blood-derived HSCs described in Zeitlin (Gilmore, entire doc including under Introduction).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Zeitlin optionally in view of Gilmore, as applied to claims 1, 6, 9, 11, 13, 15, 16, 30, 31, 40, 43 and 44, further in view of EP2305782 to Matsumura et al. and Moreira et al., Biotechnology progress 11.5 (1995): 575-583.
Claim 45 differs from Zeitlin, as applied to claims 1, 6, 9, 11, 13, 15, 16, 30, 31, 40, 43 and 44, in that: the method further comprises thawing the cryopreserved sample and directly 
Matsumura teaches a method of cryopreserving stem cells, such as mesenchymal or hematopoietic stem cells, using a non-toxic cryopreservative (entire document, including [0013]-[0027]; Examples).  Matsumura teaches that cryopreservatives such as DMSO are toxic to cells and that use of a non-toxic alternative cryopreservative allows the frozen cells to be thawed, directly suspended in culture medium and used in cell culture processes without any intervening washing steps ([0017]; Example 3).
Moreira teaches that dextran is non-toxic to mammalian cells at concentrations (up to 16% w/v) greater than those used in Zeitlin (p. 576, under Rheological Evaluation of the Solutions).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Zeitlin to cryopreserve a sample comprising stem cells using dextran as a cryopreservative and to thaw, suspend in culture media and culture the stem cells without an intervening washing step as taught by Matsumura because it would have been obvious to combine prior art elements according to known methods to yield predictable results.  One of ordinary skill would have been motivated to use the cryopreserved cells of Zeitlin in a cell culture process without washing as taught by Matsumura in order to provide a more efficient process without the need for extra/unnecessary steps.  Using the cryopreserved cells of Zeitlin in a cell culture process without washing as taught by Matsumura would have led to predictable results with a reasonable expectation of success because Matsumura teaches that the lower toxicity of the cryopreservative (relative to DMSO) allows for omitting a washing step .

Response to Arguments
Applicant's arguments filed 10 Feb. 2021 have been fully considered but they are not persuasive.
Applicant argues that the claimed method is distinguishable from Zeitlin because Zeitlin fails to disclose a post-thaw proliferation rate of at least 90% relative to a post-thaw proliferation rate of the sample cryopreserved with a cryopreservation composition comprising 10% DMSO.  This is not persuasive because the instant specification discloses that a cryopreservation composition comprising MSCs in 8% Dextran-1 has a proliferative rate as measured by MTT assay of about 90% relative to MSCs in 10% DMSO (Spec., Example 9 and Fig. 8), and Zeitlin discloses the same composition as in Example 9 of the instant specification (MSCs in 8% Dextran-1; Zeitlin, [0005]-[0006], [0027]-[0029]).  Such composition would inherently have the same properties including proliferative rate as shown in the instant specification.  Where the claimed and prior art products are identical or substantially identical in composition, a prima facie case of anticipation has been established (see MPEP 2112.01, II.).  Once the examiner provides evidence and/or reasoning tending to show that a claimed property is inherent in the prior art, the burden shifts to Applicant to provide evidence and/or reasoning showing that the inherent feature is not present (MPEP 2112).  Applicant has not provided any arguments or evidence that the dextran-containing cryopreservation compositions disclosed by Zeitlin would not have the same cryoprotective effect as in the claimed method.

Applicant further argues that Zeitlin fails to disclose the use of dextran in the absence of a cryoprotecting agent such as DMSO since the working examples/embodiments include DMSO as a cryopreservative.  This is not persuasive because the teachings of Zeitlin are not limited to the working examples. The body of the document discloses cryopreserving stem cells (e.g., human MSCs) in a cryopreservation composition comprising 8% Dextran-1 (i.e. the same composition shown in the instant specification as yielding a post-thaw viability of 90%) (see 102/103 rejection, above). Since the claimed post-thaw viability is due to the nature of the cryopreservative (see Response of 13 May 2019, p. 5-6, relating to indefiniteness rejection), the composition of Zeitlin would have inherently yielded the same level of viability as the instantly claimed composition.  Moreover, Zeitlin as a whole discloses that i) the use of a cryopreservative such as DMSO is optional (see above), and ii) that the cryopreservative can be one other than DMSO, such as propylene glycol, ethylene glycol or HSA ([0283]).  It is noted 
Applicant further argues that the working examples of Zeitlin show that cells frozen in the absence of DMSO had significantly higher post-thaw apoptosis than cells in 5% or 10% DMSO.  This is not persuasive with respect to the anticipation rejection because secondary considerations such as teaching away are not applicable in cases of anticipation (see MPEP 2131.04).  This is also not persuasive with respect to the obviousness rejections because: 
i) a teaching that a composition is somewhat inferior relative to another for some purpose generally does not rise to the level of teaching away sufficient to rebut a prima facie case of obviousness (as opposed to a teaching that the composition is unsuited to its intended purpose) (see MPEP 2145(X.)(D.)).  While Zeitlin teaches that cells frozen in the absence of DMSO show enhanced levels of apoptosis and that DMSO is preferred, such teachings are not considered as rising to the level of teaching away in light of the explicit teaching in Zeitlin that DMSO is optional.  For example, DMSO was known in the art to have high toxicity to stem cells relative to other cryopreservatives (e.g., Katkov et al.. Stem cells international 2011 (2011), under 3.1. Toxicity of four different cryoprotectants (previously cited)), and compositions of Zeitlin free of DMSO would have been useful for reducing such toxicity (even if the viability would have been expected to be reduced according to Zeitlin); and 
ii) Zeitlin teaches that the cryopreservative can be one other than DMSO, such as propylene glycol, ethylene glycol or HSA ([0283]), and it would have been obvious to include a non-DMSO cryopreservative, e.g., to reduce the apoptosis noted in the Examples of Zeitlin and/or to reduce the toxicity of the composition (see above).

Applicant further argues that one of ordinary skill in light of Zeitlin, Naaldjik and the 2018 USP-NF guidelines stating that DMSO is the most common method of cryopreserving HSCs would not reasonably expect that a cryopreserving composition free of DMSO would result in a post-thaw proliferation rate of at least 90% as recited in the instant claims.  This is not persuasive because discovery of a previously unappreciated property or mechanism underlying a prior art process (such as the at least 90% proliferation rate recited in the instant claims) does not render the process patentable to the discoverer (see MPEP 2112).
Applicant further argues that Zeitlin is a non-enabling disclosure because it does not describe a cryopreservation composition that contains IMO/dextran as a cryopreservative and is substantially free of DMSO.  This is not persuasive because a prior art reference provides an enabling disclosure sufficient for a prima facie case if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; proof of efficacy is not required for a prior art reference to be enabling (MPEP 2121).  As set forth above, Zeitlin teaches a cryopreservation composition comprising 8% Dextran-1 (i.e. the same cryopreservative described in the instant specification as providing the 
Applicant further argues that claim 45 is distinguishable from the combination of Zeitlin in view of Han based on the newly added limitations to claim 45.  The pending rejection of claim 45 has been withdrawn and a new rejection addressing the limitations of claim 45 is provided above. 
  
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657